Citation Nr: 9904929	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right foot cold weather injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left foot cold weather injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to March 
1970.  This appeal arises from a June 1996 rating decision of 
the Columbia, South Carolina, Regional Office (RO).  In this 
decision, the RO denied the veteran's claim for an increased 
evaluation of more than 10 percent disabling for the 
residuals of the frostbite injury to his feet.  He appealed 
this determination.  By rating decision of January 1998, the 
RO separated his residual injuries into two recognized 
disabilities.  A 10 percent evaluation was granted for each 
foot.  The veteran continued his appeal.

In May 1998, the Board of Veterans' Appeals (Board) remanded 
this claim to the RO for development of the medical evidence.  
The case has now returned for further appellate review.


REMAND

Effective August 13, 1998, the U. S. Department of Veterans 
Affairs (VA) revised the rating criteria for cold weather 
injuries at 38 C.F.R. Part 4, Diagnostic Code (Code) 7122.  A 
review of the claims folder indicates that the veteran's 
claim was not evaluated under this new criteria.  The U. S. 
Court of Veterans Appeals (Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because of 
the change in rating criteria, the RO will have to determine 
which of three different sets of criteria is most favorable 
to the veteran and re-evaluate his cold weather injury.  The 
three sets of criteria in question are those found at Code 
7122 that were effective prior to January 12, 1998; those 
effective from January 12, 1998, to August 12, 1998; and 
those effective on August 13, 1998.

The claims file indicates that the veteran was twice 
scheduled for a VA examination and it was reported on a 
computer printout dated in early August 1998 that he failed 
to report to either appointment.  These examinations were 
scheduled in response to the Board's remand instructions of 
May 1998.  See Stegall v. West, 11 Vet. App. 268 (1998) (A 
remand by the Board imposes upon the VA a concomitant duty to 
ensure compliance with the terms of a remand).  
Unfortunately, there is no copy of the letter from the VA 
Medical Center to the veteran notifying him of these 
appointments.  Without such a letter, it is impossible for 
the undersigned to conduct the appropriate appellate review 
and determine if these notifications were actually sent to 
the veteran at his last known address.  The undersigned finds 
that under these circumstances the veteran must again be 
scheduled for another VA examination of his cold weather 
injury.  He should be informed of the importance of attending 
this examination and the possible adverse decision that may 
result from his lack of cooperation.  The RO must incorporate 
into the claims file a copy of this notice letter.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
his frostbite injury from May 1998 to the 
present time.  The RO should also inform 
the veteran that he will soon be 
scheduled for a VA examination of his 
cold weather injury.  He should be 
specifically warned that his failure to 
cooperate in this examination could have 
an adverse effect on his claims for 
increased evaluations.  After securing 
the necessary release(s), the RO should 
request legible copies of any records not 
already contained in the claims folder.  
The RO should also request all identified 
VA medical records.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a special VA vascular 
examination.  The purpose of this 
examination is to determine the severity 
of the residuals of the cold weather 
injury to the veteran's feet.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examining physician should request a 
radiological study be conducted of each 
of the veteran's feet.  If such an 
examination is not deemed necessary, the 
examiner should explain the reason(s), 
and discuss the new rating criteria, as 
applied to the current case, which refer 
to X-ray abnormalities.  The examiner 
should report his/her findings in terms 
consistent with the current rating 
criteria, the criteria in effect prior to 
January 12, 1998, and those in effect 
from January 12 to August 12, 1998.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  The claims folder must be 
made available to the examining physician 
prior 
to the examination so that he/ she may 
review pertinent aspects of the veteran's 
medical history.  

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  Specifically, the RO should 
ensure that the veteran's examination 
includes radiological studies of both 
feet and, if not, that the reason(s) 
therefor are stated, as well as a 
discussion of all pertinent rating 
criteria.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.  If the RO is informed that 
the veteran has failed to report for his 
scheduled VA examination, the RO should 
obtain a copy of the VA Medical Center's 
notice letter so that it can be confirmed 
that this letter was sent to the 
veteran's last known address.

4.  Thereafter, the RO should adjudicate 
the veteran's claims for increased 
evaluations for residuals of frostbite.  
If the RO's determinations remain adverse 
to the veteran, then he and his 
representative should be furnished with a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


